DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Anthony S Volpe (Reg# 28377) on 09/02/2022.

The application has been amended as follows: 

Claims 1-8:  cancel 
Claim 9 (currently amended): A compression molded monolithic bicycle component that is formed of a composite material comprising structural fiber incorporated in a thermosetting polymeric matrix, and includes a co-molded printed circuit board provided with a protection on at least a first face thereof, wherein said at least one first face of said printed circuit board carries at least one electrical/electronic component and said at least one electrical/electronic component is protected by the protection against a critical temperature and a critical pressure which are reached during a compression molding process for compression molding of the thermosetting polymeric matrix in the molded monolithic bicycle component, and wherein said composite material extends all around said printed circuit board provided with the protection, said composite material being in contact with said printed circuit board provided with the protection on at least one of a side of said first face or on an opposite side.
Claims 18-19: cancel 
Claim 20 (currently amended):  A compression molded monolithic bicycle component formed of a composite material comprising structural fiber incorporated in a thermosetting polymeric matrix, and includes a co-molded printed circuit board carrying at least one electrical/electronic component on at least a first face thereof, said at least one electrical/electronic component being contained within  a protecting cover or framework that is fixed along its edges to said printed circuit board and provides at least one of thermal, pressure, or electrically insulating protection to said at least one electrical/electronic component against a critical temperature and a critical pressure which are reached during a compression molding process for compression  molding of the thermosetting polymeric matrix, wherein said composite material extends all around said printed circuit board provided with the protection, said composite material in contacts said printed circuit board provided with the protection on at least one of a side of said first face or on an opposite side.

Claim 21 (currently amended): A monolithic bicycle component comprised of a composite material having structural fiber incorporated in a thermosetting polymeric matrix, the composite material is around a printed circuit board that carries at least one electrical/electronic component on a first face and is protected on the first face against a critical temperature and a critical pressure for said at least one electrical/electronic component which are reached during compression molding of the thermosetting polymeric matrix in [[of]] the monolithic bicycle component, wherein said thermosetting composite material is in contact with the protected printed circuit board on a side of at least one of said first face or on a side of a second face opposite to said first face.

Allowable Subject Matter
Claims 9-17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1, claim 20 and claim 21: 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a compression molded monolithic bicycle component that is formed of a composite material comprising structural fiber incorporated in a thermosetting polymeric matrix, and includes a co-molded printed circuit board provided with a protection on at least a first face thereof, wherein said at least one first face of said printed circuit board carries at least one electrical/electronic component and said at least one electrical/electronic component is protected by the protection against a critical temperature and a critical pressure which are reached during a compression molding process for compression molding of the thermosetting polymeric matrix in the molded monolithic bicycle component. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a compression molded monolithic bicycle component formed of a composite material comprising structural fiber incorporated in a thermosetting polymeric matrix, and includes a co-molded printed circuit board carrying at least one electrical/electronic component on at least a first face thereof, said at least one electrical/electronic component being contained within  a protecting cover or framework that is fixed along its edges to said printed circuit board and provides at least one of thermal, pressure, or electrically insulating protection to said at least one electrical/electronic component against a critical temperature and a critical pressure which are reached during a compression molding process for compression  molding of the thermosetting polymeric matrix. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a monolithic bicycle component comprised of a composite material having structural fiber incorporated in a thermosetting polymeric matrix, the composite material is around a printed circuit board that carries at least one electrical/electronic component on a first face and is protected on the first face against a critical temperature and a critical pressure for said at least one electrical/electronic component which are reached during compression molding of the thermosetting polymeric matrix in the monolithic bicycle component. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 10-17, these claims are allowed based on their dependence on the allowable independent claim 9 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800